IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MARK J. ROTH AND MICHELLE A. ROTH,: No. 460 WAL 2019
HUSBAND AND WIFE,                 :
                                  :
               Petitioners        : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
                                  :
           v.                     :
                                  :
                                  :
RICHARD B. MARSHALL, BRYCE C.     :
MARSHALL AND RICHARD B. MARSHALL, :
II,                               :
                                  :
               Respondents        :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.